DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 8, 2020 cancelled no claims.  Claims 8 and 12-14 were amended and no new claims were added.  Claims 1-7, 10-11, and 17-18 have been previously withdrawn. Thus, the currently pending claims addressed below are claims 8-9, 12-16, and 19-21.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India (IN201711001299) on 1/12/2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.  Examiner has been unable to retrieve a copy under the PDX system.  Reports generated by the foreign authority are material as to the issue of patentability in this application.

Claim Interpretation Notes
The following factual findings and interpretations, pursuant to Examiner’s evaluation of the evidence presented, are hereby made of record:
Prosecution History: Applicant has elected, without traverse, Specie identified as a district embodiment disclosed in Fig. 1; Spec ¶¶36-37 for prosecution.  (See Election Requirement dated 3/18/2019 at page 4).
 “a summarized representation of historical behavior”:  Examiner notes that the specification does not provide any particular or exemplary definition for the term; nor any standard or measure by which it can be determined what may be conjecturally construed to be the claimed summarized or representation (which are ordinarily inherent as to the nature of data).  Examiner construes the claim limitation to be descriptive of or otherwise a declaration of intent as to the nature of “profile”; and on that basis accorded commensurate patentable weight. 
“historical behavior”: Examiner notes that the specification does not provide any bounded definition for the term.
recursively updated variable”:  Examiner notes that the specification only disclose one recursive function in paragraph 42 and this formula uses a mystery variable am that could represent anything and no examples are used to clarify the inherent 112, second paragraph issue that is present in the formula not being clear and defined because of undefined variables.  The most specific discussion of the term that the Examiner has identified is: “Recursive variables represent the transaction history concisely using velocities, averages, and ratios of purchase variables.” (Spec ¶41).  
“propensity score”:  Examiner notes that the specification provides an exemplary definition for the term in Table 5, Spec ¶¶93-94.  “In this example, the propensity values are arbitrarily scaled between 0 and 100, although other scales 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12 has been amended to recite “the ratio associated with the purchase of an item over a time period is represented by a first variable that is recursively updated using velocities, averages, and ratios of purchase variables based on comparing ratio of purchases of an item over a first time period compared to a second time period”.  There is no support for this limitation in the applicant’s specification.  Paragraphs 41-44, of the m is calculated using the old profile variable xm-1, the quantity of the transaction and some value am.  Thus, the average or ratio represented by xm is updated based on updated variables for a transaction and the old average or ratio.  There is no comparing of a ratio of purchases of an item over time between a first time period and a second time period being performed in the updating algorithm, much less an updating of such purchase variables using velocities, averages, and ratios.  While a recursive function may represent a change over time that can be compared, this specific recursive function does not 
Claims 13 has been amended to recite “wherein first variable is updated based on information related to a transaction associated with the purchase of the item at a first point in time without reference to historical information about purchases of the item during a time prior to the first point in time”.  There is no support for this limitation in the applicant’s specification.  Paragraph 41 of the applicant’s specification is the closest support for the amendment.  Paragraph 41 states “The system computes the updated value of the variable solely using information related to the current transaction and the time since the last transaction without any reference to any other historical information.”  However, the value is recursively updated, thus the last value for the recursive variable is required to be used to calculate the updated value of the recursive variable (see 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 15-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjaoute, US 2015/0046216 (hereinafter Adjaoute).

Claims 8 and 15: Adjaoute discloses a system and a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
At least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations (Paragraph 157; Fig. 15 as to software instruction set and server) comprising:
Generate a profile of a user, the profile being a summarized representation of historical behavior of the user, the profile comprising profile variables for the user, the variables including information about the ratio associated with the purchase of an item over a time period. (Paragraphs 41-42: “real-time . . . recursive profiles”, Paragraphs 52, 81, 89, 90, 106, and 130: as to recursive profiling based on time-dependent purchase transaction data, Paragraph 73: “comprehensive transaction history”, Paragraphs 83 and 127: Table 3 as to updating algorithm, Paragraph 130: the recursive profile computing the ratio or distance between the values in the long term profile and the short term 
Recursively update the profile variables for the user based on a new transaction in a series of transactions, the profile variables representing the user’s incremental transaction history over the time period concisely to avoid overhead associated with storing large volumes of transaction history for the user’s profile; (Fig. 12 – user’s incremental transaction history (learned past behavior) over time, Paragraphs 41-42: “real-time . . . recursive profiles”, Paragraphs 52, 81, 90, 106, and 130: as to recursive profiling based on time-dependent purchase transaction data, Paragraph 73: “comprehensive transaction history”, Paragraphs 83 and 127: Table 3 as to updating algorithm, Paragraph 199: “creates profiles associated with each user device and analyzes real-time behavior . . . real-time profiling, geo-profiling, recursive profiling”, Paragraphs 39-40, 93-96, 132-134, and 196 as to velocities, Paragraphs 128-130 and Tables 4 and 5: as to ratios. Paragraph 120 – low overhead)
Generate a propensity score for the user based on the updated profile variables and an item scoring domain comprising a candidate set of items for which the user is likely to have a high propensity. (Fig. 12 and Paragraph 25: as to “behavioral forecasting”, Paragraphs 8 and 135: “consults a learned past behavior . . . and then makes a behavioral prediction”, Paragraph 163: 
For the new transaction, generate one or more offers for the user based on the updated user profile variables and the propensity score. (Fig. 12 and Paragraph 25: as to “behavioral forecasting”, Paragraphs 8 and 135: “consults a learned past behavior . . . and then makes a behavioral prediction”, Paragraph 163: “analytical software assigns a ‘context pertinence value’ . . . contexts assigned the highest weight are determined to be the most important contexts . . . the user is offered ads specific to that context”, Paragraph 168: “characterizes what is important to each identified consumer and forecasts what they are likely to buy”, Paragraph 170: “offer messages and incentives of interest to a correspondingly identified consumer at the time of their concluding another transaction with a merchant”, Paragraph 227: “Descriptive Statistics . . . calculate scores.”  Examiner construes at least 

Claims 9 and 16: The computer program product in accordance with claim 8, and the system in accordance with claim 15, wherein the user’s propensity for an item is determined based on an item propensity score generated for the user at one or more time intervals based on the user’s updated profile variables. (Paragraph 55: “a moving 15-minute window file that has all the transactions reported to the system in the last 15-minutes.”  Examiner construes 15-minute window to be according to a pre-programmed schedule.)

Claim 19:  The system in accordance with claim 15, wherein the profile of the user further includes user demographic data. (Paragraph 39: “cardholders home zip code”, Paragraphs 138 and 230: “offer their incentives in the neighborhoods where the targeted consumers are active”, Paragraph 240: “demographic baskets.”  Examiner construes address and zip code to be user demographic data.)

Claim 20: The system in accordance with claim 15, wherein the operations further comprise delivering the one or more offers to a computing device associated with the user via a communication network. (Fig. 15; Paragraph 164: “network server 1502 to additionally provide . . . audience-appropriate commercial messages” , Paragraph 180: “endpoint client can be embedded in a webpage presented on a website and configured to provoke a browser in a user device.”)

Claim 21: The system in accordance with claim 20, wherein the one or more offers includes a discount on a product associated with the purchase transaction data associated with the user. (Paragraph 231: “payments transaction records can show where a particular consumer has been shopping . . . can be analyzed to forecast when and where the next shopping trip will be . . . send the consumer a coupon or message that the consumer would find of interest and timely.” Examiner construes a coupon to offer a discount on a product.)

Possible Allowable Subject Matter
Claim 12-14 contain subject matter that the examiner has been unable to find in the prior art and as such would be allowable if the applicant were able to overcome the 35 USC 112, first paragraph issue above and incorporate all limitations of any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art has been found that discloses that the ratio associated with the purchase of an item over a period of time is represented by a first variable (see prior art of Adjaoute, US 2015/0046216).  However, claim 12 requires that this first variable be recursively updated using all of the following values: velocities, averages, and ratios.  Each of these three distinct and required values are purchase variables that are obtained by comparing ratio of purchases of an item over a first period of time compared to a second period of time.  The examiner has been unable to find prior art that discloses a recursive formula for updating a variable that include two or more . 


Additional Prior Art Consulted
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure include the following:
Zoldi et al., US 2014/0310159. Reduced fraud customer impact through purchase propensity.
Examiner notes that it appears that Applicant may have very similar inventions co-pending before the office, specifically with reference to applications number 15074856 and 14102374; which while not presently giving rise to double patenting concern, may have prosecution history, findings or identified prior art material to issue of patentability in this application.  

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. 
The applicant argues that Adjaoute cannot disclose each and every feature of amended claim 8 because it is directed to a fraud prevention system to detect high-risk sales transactions and the claimed subject matter does not recite a fraud detection process whatsoever. The examiner disagrees with the contention that Adjaoute is only directed to a fraud prevention system.  While, portions of the Adjaoute reference disclose the use of the recursive profiled in determining a risk factor associated with fraud of a transaction this is not the sole subject of the reference.  One of the main thrusts of the Adjaoute reference is behavioral forecasting for use in formulating targeted advertisements which is clear upon a reading of the first two independent claims (claim 1 and claim 3) and their respective independent claims which are solely directed to behavioral forecasting and targeted advertisement and make no mention of fraud whatsoever.  Even Claim 5, which incorporates a fraud risk score, also discloses the invention’s use in offering messages and incentives.  It is also clear from Fig. 12, that the recursive profiles are used for predictive forecasting.  At least paragraph 89 makes it clear that the profiles developed are for a particular user account number and as such are user profiles.  At least paragraphs 90 and 109 disclose that there are three different profiles maintained and updated for a user (a long-term profile, a recursive profile, and a real-time profile).  At least paragraph 130 discloses that the recursive profile computing the ratio or distance between the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621